Citation Nr: 1000669	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
strains.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist.

4.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the left wrist.

5.  Entitlement to an evaluation in excess of 10 percent for 
a right hip strain.

6.  Entitlement to an evaluation in excess of 10 percent for 
a disability of the thoracolumbar spine.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for bilateral elbow strains, and granted service 
connection for hypertension with a 10 percent evaluation, 
carpal tunnel syndrome of the right wrist with a 10 percent 
evaluation, carpal tunnel syndrome of the left wrist with a 
10 percent evaluation, a right hip strain with a 
noncompensable evaluation, spondylosis of the thoracolumbar 
spine with a 10 percent evaluation, and bilateral hearing 
loss with a noncompensable evaluation.

During the course of the Veteran's appeal, a December 2007 
rating decision was issued increasing the evaluation for his 
service-connected right hip strain to 10 percent.  

The Veteran requested a travel board hearing in conjunction 
with his appeal.  A hearing was held in August 2009, and a 
transcript of that proceeding has been associated with the 
Veteran's claims file.  

During the August 2009 hearing, the Veteran withdrew the 
issues of entitlement to service connection for bilateral 
elbow strains, and entitlement to increased evaluations for 
hypertension, and bilateral carpal tunnel syndrome.  As 
addressed in the decision below, these claims are dismissed 
without prejudice.

The issues of entitlement to evaluations in excess of 10 
percent for a right hip strain and a disability of the 
thorocolumbar spine, as well as entitlement to a compensable 
evaluation for bilateral hearing loss, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
at his travel board hearing requesting withdrawal of the 
issues of entitlement to service connection for bilateral 
elbow strains, and entitlement to increased evaluations for 
hypertension, and bilateral carpal tunnel syndrome; there are 
no questions of fact or law remaining before the Board in 
these matters.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claims for entitlement to service 
connection for bilateral elbow strains, and entitlement to 
increased evaluations for hypertension, and bilateral carpal 
tunnel syndrome, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the May 2005 rating decision with a March 2006 
Notice of Disagreement and a December 2006 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  At the Veteran's August 2009 travel 
board hearing, the Veteran informed the undersigned Veteran's 
Law Judge, orally and in writing, that he wished to withdraw 
his appeals as to the issues entitlement to service 
connection for bilateral elbow strains, and entitlement to 
increased evaluations for hypertension, and bilateral carpal 
tunnel syndrome.  Accordingly, the Board does not have 
jurisdiction to review these issues, and the appeals of these 
issues are dismissed.


ORDER

The appeal for service connection for bilateral elbow strains 
is dismissed.

The appeal for an evaluation in excess of 10 percent for 
hypertension is dismissed.

The appeal for an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist is dismissed.

The appeal for an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the left wrist is dismissed.


REMAND

The Veteran's hip and spine disabilities were last examined 
in March 2007.  His bilateral hearing loss was last examined 
in February 2005.  

The Veteran testified at his August 2009 hearing that his hip 
disability had become "much worse" since the last 
examination.  The hip now "pops out" more often, which is 
associated with pain.  Additionally, when his hip gives way, 
he loses control and can fall over.  This matter must be 
remanded for a new examination to obtain a current picture of 
the severity of the Veteran's service-connected hip disorder, 
including orthopedic and neurological symptomatology.

With regard to his thorocolumbar spine disability, the 
Veteran testified that his condition has worsened 
significantly since March 2007.  He regularly has stabbing 
pain sensations in his lower back, which can cause him to 
lose control of his legs and fall over.  The back disability 
causes numbness and pain in his legs.  As with the Veteran's 
hip disability, the issue of entitlement to an increased 
evaluation for his disability of the lower back must be 
remanded for a new examination to obtain current findings on 
any orthopedic and neurological symptomatology associated 
with the disability.

The Veteran also testified that his hearing has become much 
worse over the nearly five-year period since his February 
2005 examination.  On remand, the RO should schedule an 
examination to determine the current scope of the Veteran's 
bilateral hearing loss.

If possible, these examinations should be scheduled for the 
Phoenix VA Medical Center (VAMC), for the Veteran's 
convenience.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination at the Phoenix VAMC in 
which the examiner should address both the 
orthopedic and neurological 
characteristics of the Veteran's 
disabilities.  Prior to the examination, 
the examiner should review the Veteran's 
claims file and this remand.

For the Veteran's right hip, the examiner 
should state the range of motion of the 
hip in degrees, noting the normal range of 
motion.  The examiner should describe 
limitations on abduction, adduction, or 
rotation.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
specify the point of flexion or extension 
at which pain begins to occur, and the 
point at which motion is impeded due to 
pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

Similarly, for the Veteran's spine, the 
examiner should state the range of motion 
of the Veteran's thorocolumbar spine, in 
degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
should specify the point of flexion or 
extension at which pain begins to occur, 
and the point at which motion is impeded 
due to pain.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

As to the Veteran's numbness and loss of 
control of the lower extremities, the 
examiner should determine the current 
severity of any neurological disabilities 
of the lower extremities.  The examiner 
should identify any symptoms (including, 
but not limited to, any paresthesia or 
other neurological pathology in the 
Veteran's lower extremities) and describe 
the nerve(s) affected, or seemingly 
affected.  All necessary testing should be 
accomplished.  The examiner should then 
provide an opinion as to whether it is at 
least as not that the Veteran's numbness 
and loss of control of the bilateral lower 
extremities is related to his right hip 
disability, and/or his thorocolumbar spine 
disability, or any other disability.

A fully-supported rationale is requested 
for all opinions expressed by the 
examiner.

2.  The RO should schedule a VA 
audiological examination for the Veteran, 
if possible at the Phoenix VAMC.  The 
examiner should determine the Veteran's 
current level of bilateral hearing loss, 
performing all necessary tests.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


